Citation Nr: 0524041	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03 30-856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

1.  Entitlement to an effective date earlier than June 1, 
1999, for a grant of nonservice connected pension benefits.

2.  Entitlement to an increase in the nonservice connected 
pension benefits for 1999.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1974 
to September 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from April 2000 and June 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In the April 2000 decision, the RO granted the 
veteran's claim for a nonservice connected pension benefits 
and assigned an effective date of June 1, 1999.  In response, 
he filed a timely notice of disagreement (NOD) in July 2000.  
And in June 2002, the RO retroactively readjusted his 
nonservice connected pension benefits from July 1999 to 
January 2002 to include certain unreimbursed medical expenses 
for those years.

More recently, per his request, the RO scheduled the veteran 
for a hearing at the RO before a Veterans Law Judge of the 
Board (i.e., a travel Board hearing).  The RO scheduled the 
hearing for August 2005, but he failed to appear for it.  He 
has not explained his absence or requested to reschedule his 
hearing.  So the Board deems his request for a travel Board 
hearing withdrawn.  38 C.F.R. § 20.704(d) (2004).

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

In May 1999, the veteran filed a claim for nonservice-
connected pension.  And in the April 2000 rating decision at 
issue, the RO granted his claim and notified him of the 
amount of the award in a May 2000 letter.  And as also 
mentioned, in response, he filed an NOD in July 2000 
contesting that decision.  He subsequently submitted medical 
expense reports (MERs) (see VA Form 21-8416) for 1999, 2000, 
2001, and 2002, requesting a retroactive adjustment of his 
pension benefits based on unreimbursed medical expenses.  The 
RO asked him on numerous occasions to provide receipts for 
the unreimbursed medical expenses he was claiming, but he 
failed to do so.  The RO did not issue a statement of the 
case (SOC) in response to his July 2000 NOD.  So that appeal 
is still pending.

More recently, however, in June 2002, the RO adjusted the 
veteran's 
nonservice-connected pension benefits retroactively to fully 
account for the unreimbursed medical expenses he had claimed 
in 1999, 2000, and 2001.  It does not appear he is contesting 
that adjustment.

A December 2002 report of contact (VA Form 119) indicates the 
veteran believes he is entitled to payment of unreimbursed 
medical expenses prior to the date he filed his claim for 
nonservice-connected pension.  In a January 2004 letter to 
the Board, he stated that he is also contesting the RO's 
evaluation of his income for 1999.  The RO included regular 
income from the Social Security Administration (SSA) of 
$7,224 plus a retroactive payment of $8,412.  He does not 
believe the retroactive payment from SSA should be counted as 
income for 1999 for VA purposes because that amount was meant 
to compensate for monies owed from the SSA from 1993 to 1998 
(see also, letter dated in October 2004).



So, in sum, although not entirely clear, it appears the 
issues currently before the Board are whether the veteran is 
entitled to an effective date earlier than June 1, 1999, for 
a grant of nonservice-connected pension benefits - including 
unreimbursed medical expenses; and whether he is entitled to 
an increase in pension benefits for 1999.  But before the 
Board can decide these claims on the merits, additional 
development is needed - specifically, compliance with the 
provisions of the Veterans Claims Assistance Act (VCAA).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The VCAA was enacted during the pendency of this appeal.  
Nonetheless, the RO has not provided the requisite VCAA 
notice to the veteran.  So, unfortunately, a remand is 
necessary.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and their implementing 
regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2), are fully complied 
with and satisfied.

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 
(2004) ("Pelegrini II").  This new 
"fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  



2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental SOC (SSOC) and send it to 
him.  Give him time to respond before 
returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

